Citation Nr: 1130621	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  07-38 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for depression, claimed as secondary to service-connected hypothyroidism.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from February 1981 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The medical opinion evidence of record reflects that the Veteran has a diagnosis of depression that is shown to be likely related to her service-connected hypothyroidism.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for depression, claimed as secondary to service-connected hypothyroidism, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the Veteran's claim for service connection for depression, claimed as secondary to service-connected hypothyroidism, on appeal, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran specifically contends that her service-connected hypothyroidism has caused or aggravated her depression.

The Veteran submitted an internet article regarding hypothyroidism and symptoms, which included depression

In a November 2005 QTC examination, the VA examiner diagnosed the Veteran with depression, not otherwise specified (NOS), anxiety (NOS), and panic disorder (NOS).  The VA examiner stated that the Veteran describes depression and anxiety symptoms, but it unclear whether or not they are related to her thyroid condition. 

In an October 2007 letter, J. Muller, M.D., M.P.H., stated that depressive symptoms are a known manifestation of thyroid insufficiency.  He opined that a causal relationship cannot be certain, but it would seem virtually impossible to state that the Veteran's depressive symptoms were not related to her hypothyroid condition after surgery.

In an October 2007 letter, the Veteran's private physician, B. Sperry, M.D. noted that the Veteran expressed that she was concerned that fatigue and other complaints attributed to depression could be due to insufficiently treated hypothyroidism, and he concurred.  

In a November 2007 letter, Dr. Sperry stated that he believed that suboptimal treatment of the Veteran's hypothyroidism could be contributing to her depression.

In a December 2008 VA thyroid and parathyroid diseases examination, the VA examiner found that the Veteran had depression as a result of her thyroid condition and he opined that this finding is most likely caused by the Veteran's service connected thyroid condition.

The Board finds that the December 2008 VA examiner's opinion provides a nexus between the Veteran's current depression and her service-connected hypothyroidism.   The Board notes that the VA examiner reviewed the claims file and examined the Veteran prior to rendering her opinion.  Significantly, the opinion of the VA examiner is not contradicted by any other opinion of record.  In fact, it is supported by other opinion evidence of record, to include the Veteran's private physician who also indicated that the Veteran's depression is related to suboptimal control of her service-connected hypothyroidism.  The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In light of the aforementioned evidence of record, the Board resolves the benefit of the doubt in favor of the Veteran under the provisions of 38 U.S.C.A. § 5107(b) and finds that a grant of service connection for depression, claimed as secondary to hypothyroidism, is warranted.


ORDER

Service connection for depression, claimed as secondary to service-connected hypothyroidism, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


